DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 15-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Applicant positively recites part of a human, i.e. “body provides the spring force…about one or more of the ear’s helix,…” in claim 15; “channel that extends at least partly into the ear canal” in claim 16; “channel that extends along the first bend of the ear canal” in claim 17; and “channel that extends past the first bend and at least partly along the second bend of the ear canal” in claim 18. Thus, these claims include a human within the scope and are non-statutory. 
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  The examiner suggests using the phrase "adapted to provide the spring force" or “configured to provide the spring force” in claim 15 and “configured to extend” in claims 16-18 be when referring to the location of the channel in relation to the ear canal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidmose et la. (US 2012/0209101 A1, hereinafter Kidmose’101).
Regarding claim 1, Kidmose’101 discloses a sensor assembly (e.g. Figs. 1, 2) configured for partial or complete insertion in an ear of a wearer (e.g. abstract; paragraphs [0013], [0016]-[0018], [0029]), the sensor assembly comprising: a central C-shaped body (e.g. the ear plug 103/200 reasonably is considered to have a C-shape body) comprising one or more materials (e.g. paragraph [0009] - exterior shell made of a soft, compressible material such as memory foam; [0013], [0026]-[0028] - ear plug made of a dimensionally stable material; [0045], [0046], [0072]), the central C-shaped body providing a spring force so that the sensor assembly maintains multiple points of contact along the ear of the wearer (e.g. paragraphs [0009], [0015], wherein frictional fit of a compressible memory foam material to provide a secure fit is understood to be an outward spring force to maintain multiple points of contact); one or more sensors disposed along the sensor assembly and attached to the central C- shaped body, the one or more sensors being configured to detect bio-signals via the ear of the wearer (e.g. electrodes 201-205; abstract; paragraphs [0004], [0007]-[0009], [0013], [0022]-[0025]) and circuitry attached to the central C-shaped body and operatively coupled to the one or more sensors, the circuitry including a processing device configured to receive the detected bio-signals from the one or more sensors and to perform on-board processing of the received bio-signals or to transmit the received bio-signals to a remote processing system (e.g. Fig. 6; abstract; paragraphs [0009], [0013], [0019], [0030]-[0032], [0093]); wherein the central C-shaped body is configured to avoid sound occlusion by the sensor assembly when worn in the ear of the wearer (e.g. opening 104 in Fig. 1 as described in [0068]-[0070] | opening 207 in Fig. 2 as described in [0071]). 
Regarding claim 20, Kidmose’101 discloses a sensor system configured to detect and process bio signals of a wearer, the sensor system comprising the sensor assembly of claim 1 (e.g. as cited above); and a remote processing system including a transceiver configured for communication with a transceiver of the sensor assembly, and one or more processors configured to process the bio signals received from the sensor assembly (e.g. paragraphs [0009], [0016], [0019], [0030]-[0032], [0046] - wherein either external units or a BTE unit would reasonably be considered a remote processing system).
Regarding claim 2, Kidmose’101 discloses wherein the central C-shaped body is configured to self-center the sensor assembly in the ear of the wearer (e.g. [0009], [0013], [0014] - wherein a memory foam material which conforms to the individual by providing identical positioning matched to the individual each time it is inserted is considered to be a self-centering configuration).  
Regarding claim 3, Kidmose’101 discloses the sensor assembly further comprising a plurality of protrusions extending from the central C-shaped body (e.g. paragraphs [0073], [0085], [0089]; further, the tortuous shape as seen in Fig. 2 clearly shows where e.g. electrodes 201, 202, and 203 are placed on aspects of the ear plug which can reasonably be considered protrusions extending from the backbone C-shaped structure of the ear plug such that the electrodes match with the detents natural to the physiology of the ear).  
Regarding claim 4, Kidmose’101 discloses wherein the one or more sensors are disposed along the protrusions (e.g. paragraphs [0073], [0085], [0089]; further, the tortuous shape as seen in Fig. 2 clearly shows where e.g. electrodes 201, 202, and 203 are placed on aspects of the ear plug which can reasonably be considered protrusions extending from the backbone C-shaped structure of the ear plug such that the electrodes match with the detents natural to the physiology of the ear).  
Regarding claims 5, 16, and 17, Kidmose’101 discloses the sensor assembly further comprising an extension extending from the central C-shaped body, the extension configured to extend at least partly into the ear canal during wear (e.g. paragraph [0072]; as previously cited, the extension on which e.g. electrodes 204, 205 reside is disclosed as extending into the ear canal). Channel 104/207 extend at least partially into the ear canal as they are part of the extension. Any extension into the canal necessarily involves extending along the first bend of the canal.
Regarding claim 6, Kidmose’101 as already cited discloses the one or more protrusions extending from the central C-shaped body at an angle relative to the extension (e.g. the protrusions on which electrodes 201, 202, 203 recite are at an angle relative to the extension on which electrodes 204, 205 reside).  
Regarding claim 7, Kidmose’101 discloses wherein the one or more sensors are disposed along at least one of the extension and the one or more protrusions (ibid.; Fig. 2).  
Regarding claim 8, Kidmose’101 discloses wherein a first one of the one or more protrusions forms a first end of the C-shaped body, and the extension forms an opposing, second end of the C-shaped body (e.g. Fig. 2, the protrusion on which electrode 201 resides forms a first end of the body, with the extension on which electrodes 204, 205 reside forming the opposite second end of the C-shaped body).  
Regarding claim 9, Kidmose’101 discloses wherein the central C-shaped body includes a series of openings along the body disposed therealong (e.g. opening 104 or 207 as previously cited | Fig. 5 and paragraph [0090]). 
Regarding claim 10, Kidmose’101 discloses wherein the one or more materials includes a first material having a first hardness and a second material having a second hardness less than the first hardness (e.g. paragraph [0009] - exterior shell made of a soft, compressible material such as memory foam; [0013], [0026]-[0028] - ear plug made of a dimensionally stable material; [0045], [0046], [0072]; this disclosure of a soft, compressible foam shell around the dimensionally stable ear plug is taken as a disclosure of two different materials having different hardnesses).  
Regarding claim 12, Kidmose’101 discloses, wherein the C-shaped body is formed by 3D printing or injection molding (e.g. paragraph [0016] - three-dimensional computer model build by means such as computer-controlled laser printing).
Regarding claim 13, Kidmose’101 discloses, wherein the one or more materials includes one or more bio-compatible materials arranged along points of contact with the ear of the wearer (e.g. paragraphs [0037], [0072], [0091] - plastic materials and silicones are bio-compatible).  
Regarding claim 14, Kidmose’101 discloses wherein the circuitry includes a plurality of components distributed along different areas of the central C-shaped body (e.g. Fig. 6; paragraphs [0094]-[0096] describe the circuitry as discrete components, which necessarily would be distributed within the C-shaped body).  
Regarding claim 15, Kidmose’101 discloses wherein the C-shaped body provides the spring force at different anchor points about one or more of the ear's helix, antihelix, concha or opening to the ear canal (e.g. abstract; paragraphs [0009], [0013], [0015]-[0018]).  

Claim Rejections - 35 USC § 102
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kidmose’101.
Regarding claim 11, Kidmose’101 discloses wherein the ear plug allows for placement of electrodes for measuring brain waves in a position deep within the ear canal. It is taken that in order to be able to contact “deep” within the ear canal, the plug would necessarily extend at least partially along the second bend of the ear canal in order to anticipate the claim.
Alternatively, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Kidmose’101 with the ear plug extending past the first bend and at least partly along the second bend of the ear canal, because Applicant has not disclosed that extending at least partly along the second bend (disclosed as covering as little as 10-30% of the second bend) provides an advantage, is used for a particular purpose, or solves a stated problem (e.g. paragraphs [0010], [0027], [0029], and [0033] where the second bend is mentioned, only indicate that extending along the second bend can be an alternate configuration to extending along the first bend, but states no purpose or benefit for either of these configurations, or an advantage for extending to the second bend in particular). One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the extension extending into the ear canal as taught by  Kidmose’101, because it provides a means for detecting biosignals from deep within the ear canal to measure brain waves and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Kidmose’101. Therefore, it would have been an obvious matter of design choice to modify Kidmose’101 to obtain the invention as specified in the claim(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kidmose’101 in view of Belli et al. (US 2020/0133021 A1, hereinafter Belli’021).
Regarding claim 11, Kidmose’101 discloses wherein the first material forms a base layer of the C-shaped body, and the second material being on the first material (e.g. as with claim 10 and the citations therein, describing the ear plug as having an exterior shell is reasonable considered to read on a base layer structure and a second material being on or over the base layer structure), but does not expressly disclose wherein the forming of the shell over the base structure is performed using an over-molding process. Kidmose’101 does disclose formation of the ear plug using molding generally, and having the outer molded material being provided with the conductive material that will be utilized as the sensing electrodes (e.g. paragraph [0045]) and that the materials can include electrically conductive silicone (e.g. paragraphs [0036]) or other plastics or silicones (e.g. paragraph [0071]). In the same problem-solving area, Belli’021 teaches that it is known to provide an over-molded conductive elastomer material on top of a core of a different material in order for the over-molded conductive elastomer to function as a sensitive electrical sensor to detect bio-signals from the skin of a user which can be transmitted to the core structure (e.g. paragraph [0047]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kidmose’101, with over-molding of the shell structure containing the electrodes as taught by Belli’021, since such a modification would provide the predictable results of fabricating an overall structure by a method in which the shell securely conforms over the core and which allows the over-molded material to function as electrodes for detecting bio-signals from the skin for transmission.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kidmose’101 in view of Kasanmascheff (US 2009/0129615 A1, hereinafter Kasanmascheff’615).
Regarding claim 19, Kidmose’101 discloses the invention substantially as claimed, but does not expressly disclose wherein the C-shaped body is at least partly covered by a chromogenic material configured to change color in response to a stimulus. In the same problem-solving area, Kasanmascheff’615 teaches that it is known to construct a hearing aid (i.e. an in-the-ear or over-the-ear device) having electrophoretic displays or a housing comprising an electrochrome polymer that can change its color depending on electrical excitation, and as a result allow a user or support person to understand the current operating state of the hearing apparatus based on the color of the housing (e.g. paragraphs [0009], [0035], [0038]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kidmose’101, with use of an electrochrome polymer to allow the housing of the hearing device to change based on electrical excitation, since such a modification would provide the predictable results of result allowing a user or support person to understand the current operating state of the hearing apparatus based on the color of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
26 May 2022